Citation Nr: 0701620	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  95-05 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus (HNP) at L4-5.

2.  Entitlement to an effective date earlier than February 9, 
1989, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

The veteran represented by:  Sean Ravin, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran and Dr. Bash


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1968 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The case has a complex procedural history.  In the February 
1995 rating decision mentioned, the RO denied the veteran's 
claim for an increased rating for his low back disorder.  In 
that same decision, the RO granted his claim for a TDIU, 
effective retroactively from September 4, 1992.  He appealed 
requesting a rating higher than 40 percent for his low back 
disorder and an earlier effective date for the TDIU grant.  

In February 1998, the Board denied these claims.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an April 1999 order, the Court granted a joint 
motion requesting that the Court vacate the Board's decision 
and remand the claims for further development and 
readjudication.  In November 1999, the Board, in turn, 
remanded the claims to the RO to address the Court's 
directives.  In March 2005, to support his claims, the 
veteran and Dr. Bash testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  In May 
2005, the Board once again remanded the claims for still 
further development.  Later that month, the veteran withdrew 
his request for a waiver of overpayment, which had also been 
on appeal (see his May 2005 letter).  So that claim is no 
longer before the Board.  See 38 C.F.R. § 20.204(c) (2006).

In a more recent May 2006 decision, the RO granted an earlier 
effective date of February 9, 1989, for the TDIU.  The 
veteran has since continued to appeal, requesting an even 
earlier effective date.  Cf. AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the greatest 
possible benefit unless he specifically indicates otherwise).

Regrettably, because still further development of the 
evidence is needed before the Board can issue another 
decision, this appeal is being REMANDED once again to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  The VCAA and implementing 
regulations were enacted during the pendency of this appeal, 
but insufficient steps were taken by the RO to comply with 
this law.  In particular, the VCAA requires that VA provide 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this particular case in question, the RO provided VCAA 
notice letters in December 2003, February 2004, and January 
2005 regarding several other claims filed by the veteran, but 
not concerning the specific claims currently at issue 
on appeal.  Information pertaining to these claims has been 
provided elsewhere, in the statement of the case (SOC), 
various supplemental SOCs (SSOCs), Court documents, and Board 
remands.  Nonetheless, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that the 
duty to notify cannot be satisfied by reference to various 
post-decisional communications.  


Instead, there must be "a deliberate act of notification 
directed to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  
See Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 
2006).  But see, too, Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III).

So a remand is unfortunately required to ensure the veteran 
is provided the requisite VCAA notice regarding these 
particular claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter 
specifically concerning the claims at 
issue - for a higher rating for his low 
back disorder and for an earlier effective 
date for the TDIU.  The letter must notify 
him of the evidence not of record that is 
needed to substantiate these claims.  
Also inform him of the information and 
evidence VA will attempt to obtain and 
that he is expected to provide.  Finally, 
request that he provide any evidence in 
his possession pertaining to the claims.  

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it before returning the case 
to the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


